Wheeler, J.
The least touching of another^ person, wilfully and in anger, constitutes, in law, a battery ; and every battery Includes"án'aisault. The act of laying hands on the person of the party assailed, under the circumstances, was sufficient to constitute a common assault and battery; and if it were attended with no aggravating circumstance, the jury did, not exceed the limit of fine which, under the law, they were authorised to impose. (3 Bl. Com. 120 n.; Norton v. The State, 14 Tex. R. 387; Hart. Dig. Art. 553.) But it was attended with circumstances o of great aggravation. It was wholly unprovoked by the party assaulted; and had not the witness interposed, it is impossible to say into what excesses, the rashness and violence of the defendant might have carried him. We have repeatedly decided, that a defendant may be convicted of a common assault and battery, upon an indictment for an assault with intent to murder. (6 Tex. R. 348, 344.) And it is scarcely necessary to say, that the giving of jurisdiction to Justices of the Peace in certain cases, did not take away that of the District Courts over such offences. There is no error in the judgment, and it is affirmed.
Judgment affirmed.